IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,482


EX PARTE HAROLD BERTRUM KING, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F33801 IN THE 249TH JUDICIAL DISTRICT COURT

FROM JOHNSON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Pursuant to a single indictment, Applicant
was convicted of four counts of aggravated sexual assault, one count of aggravated robbery, and one
count of aggravated assault.  Applicant was sentenced to life imprisonment for each count.  He did
not appeal his convictions. 
	Applicant contends inter alia that he was subject to double jeopardy, because counts one and
two of the indictment alleged different manner and means of committing a single act, as did counts
three and four of the indictment.  We remanded this application to the trial court for findings of fact
and conclusions of law.
	On remand, the trial court determined that Applicant was indeed convicted and sentenced
twice for the same acts in counts one and two, and three and four, respectively.  Applicant is entitled
to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgments and sentences in counts two and four of Cause No. F33801
in the 249th Judicial District Court of Johnson County are vacated.  The judgments and sentences
in counts one, three, five, and six of this cause are to remain in force.  Copies of this opinion shall
be sent to the Texas Department of Criminal Justice-Correctional Institutions Division and Pardons
and Paroles Division.  Applicant's remaining claims are denied.

Delivered: August 30, 2006
Do Not Publish